DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art did not disclose a device having a deposited ceramic coating on one or both of said first and second contacting surfaces and either: (a) one contacting surfaces comprise a diffusion hardened metallic surface which is diffusion hardened with a diffusion hardening species and the other of said first and second contacting surfaces is a metallic surface that is not diffusion hardened; (b) both contacting surfaces comprise a diffusion hardened metallic surface wherein said first contacting surface is diffusion hardened with at least a first diffusion hardening species and said second contacting surface is diffusion hardened with at least a second diffusion hardening species and wherein said first diffusion hardening species is different from said second diffusion hardening species.
Regarding Claim 10, the closest prior art did not disclose a device having a deposited ceramic coating on one or both of said first and second contacting surfaces and either: (a) one contacting surfaces comprise a diffusion hardened metallic surface which is diffusion hardened with a diffusion hardening species and the other of said first and second contacting surfaces is a metallic surface that is not diffusion hardened; (b) both contacting surfaces comprise a diffusion hardened metallic surface wherein said first contacting surface is diffusion hardened with at least a first diffusion hardening species and said second contacting surface is diffusion hardened with at least a second diffusion hardening species and wherein said first diffusion hardening species is different from said second diffusion hardening species wherein the first and second surfaces articulate against one another.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068. The examiner can normally be reached Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
 /YASHITA SHARMA/Primary Examiner, Art Unit 3774